This matter is before the Court upon Defendant’s Motion For Removal From Sentence Review Consideration filed March 12, 1996. On March 7, 1996, Defendant’s application for review of his sentence was heard by this Court, at which time Defendant appeared pro se and the State was represented by Ed Corrigan, Deputy Flathead County Attorney.
Before hearing the application, Defendant was advised that this matter was before the Court for its consideration of the sentence previously imposed upon him in the Eleventh Judicial District Court by Judge Michael H. Keedy; that his sentence could be affirmed as originally imposed, decreased or increased by this Court; and that in any event, there was no right of appeal from any such decision by this Court. Defendant acknowledged that he understood such circumstances and stated that he wished nevertheless to proceed. Whereupon, the Court proceeded with the hearing, during which Defendant made no mention of the matters he now asserts as grounds for his instant request, even though provided the opportunity to do so.
The Court, having considered Defendant’s Motion and being now fully advised in the premises, it is its decision that the Motion be, and it is hereby, DENIED.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey Sherlock
Member, Hon. Wm. Neis Swandal